OS2-/f
                                        ELECTRONIC RECORD



CCA #       09-13-00407-CR                                   OFFENSE:            Murder


            Julia Rhoton Andrews
STYLE:      v. The State of Texas                            PUNISHMENT:         44 years


                                                             COUNTY:             Orange

TRIAL COURT:             260thi District Court                                                       MOTION
TRIAL COURTS:            D-130174-R                              FOR REHEARING IS:
TRIAL COURT JUDGE:       Judge   Buddie J Hahn                   DATE:
DISPOSITION:       AFFIRMED                                      JUDGE:




DATE:         12-10-14

JUSTICE:      Hollis Horton            PC     NO       S   YES

PUBLISH:      NO                       DNP:      YES


CLK RECORD:        12-03-13                                SUPPCLKRECORD:            01-19-14
RPTRECORD:         10-16-13                                SUPPRPTRECORD:
STATE BR:          01-10-14                                SUPP BR:
APP BR:            12-16-13; 03-04-14                      PROSE BR:




                                                                                            osu -/r
                              IN THE COURT OF CRIMINAL APPEALS


ELECTRONIC RECORD                                                     CCA#           PD-0052-15



    l\PPELLAKIT\<=> Petition                                          Disposition:

FOR DISCRETIONARY REVIEW IN CCA IS:                                   DATE:

                                                                      JUDGE:

DATE:
                   u
             03 \atiwr                                                SIGNED:                         PC:

JUDGE:         [j^Um^                                                 PUBLISH:                       DNP:




                   . MOTION FOR REHEARING IN                          MOTION FOR STAY OF MANDATE IS:

CCA IS:.                   ON                                                                   ON

JUDGE:                                                                JUDGE: